UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1470


In Re:   FRANKLIN CHARLES SMITH,

                Petitioner.




                On Petitions for Writs of Mandamus.


Submitted:   August 10, 2016                 Decided:   August 30, 2016


Before MOTZ and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petitions denied by unpublished per curiam opinion.


Franklin Charles Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Franklin Charles Smith has filed a petition for a writ of

mandamus and       a   supplemental    petition     for    a    writ     of   mandamus

seeking an order compelling the lifting of an extradition order

and his release from custody.                We conclude that Smith is not

entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.              Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).          Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     The relief sought by Smith is not available by way of

mandamus.

     Accordingly, although we grant leave to proceed in forma

pauperis,   we     deny   the   petitions     for   writs       of    mandamus.      We

dispense    with       oral   argument   because         the    facts     and     legal

contentions      are   adequately     presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                     PETITIONS DENIED




                                         2